Opinion issued December 4, 2008










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00665-CR
____________

IN RE ROBERT HERRERA, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
           Relator, Robert Herrera, has filed a pro se post-conviction petition for writ of
mandamus complaining that the Executive Director of the Children’s Advocacy
Center
 has not provided him with copies of the investigation report and medical   
report in trial court cause number 824384.
 We dismiss the petition for lack of
jurisdiction.  
          This Court has mandamus jurisdiction against a district court judge or county
court judge in our district, and all writs necessary to enforce our jurisdiction.  See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2008).  Relator’s request that this Court
order the Executive Director of the Children’s Assessment Center to provide him with
documents from the Center’s investigation files does not fall within our mandamus
authority. 
          Therefore, the petition for writ of mandamus is dismissed for want of
jurisdiction.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).